Citation Nr: 1000745	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1955 to August 1975.  
The Veteran died in October 2005.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the appellant submitted a November 2007 
statement by a friend, a one-time VA social worker, that 
suggested that VA medical care of the Veteran in 1999 was 
below standard and may have led to his death.  A September 
2008 statement by the appellant stated a May 1999 suspicion 
of cancer went unresolved.  The Board directs the attention 
of the RO to this statement to clarify whether the appellant 
is submitting a claim under 38 U.S.C.A. § 1151 and to process 
appropriately.

The issue of service connection for the cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to the Veteran's death, service connection was in 
effect for low back strain with radiculopathy, hip pain 
status post L4-5 laminectomy, rated at 60 percent; status 
post vagotomy with antrectomy, gastrojejunostoy for peptic 
ulcer disease with billroth II anastomosis, rated at 40 
percent; posttraumatic stress disorder, rated at 30 percent; 
decompression sickness with limitation of motion of left 
shoulder, rated at 10 percent; deviated nasal septum and 
hearing loss, each separately rated as zero percent 
disabling.  The Veteran's combined rating was 90 percent from 
June 23, 1998, and a total rating based on individual 
unemployability had been in effect since that same date.

2.  The Veteran died in October 2005, and the appellant filed 
her current claim for DIC benefits in November 2005.

3.  The Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty or for at least 10 years preceding 
his death and he was not a prisoner of war, nor would he have 
been in receipt of such compensation, but for clear and 
unmistakable error in a prior decision.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DIC

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a Veteran's death was not service-
connected, provided that the Veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least 5 years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death or for a continuous period of 
not less than one year immediately preceding death, if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had a service 
connected disability rated totally disabling by VA but was 
not receiving compensation because; (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. § 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA rating decision concerning 
the issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran otherwise 
was entitled to continued payment based on a total service- 
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits have not been met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  Again, the Veteran died in October 2005.  At the time 
of his death, service connection was in effect for low back 
strain with radiculopathy, hip pain status post L4-5 
laminectomy, rated at 60 percent; status post vagotomy with 
antrectomy, gastrojejunostoy for peptic ulcer disease with 
billroth II anastomosis, rated at 40 percent; posttraumatic 
stress disorder, rated at 30 percent; decompression sickness 
with limitation of motion of left shoulder, rated at 10 
percent; deviated nasal septum and hearing loss, each 
separated rated as zero percent disabling.  The Veteran's 
combined rating was 90 percent from June 23, 1998, and a 
total rating based on individual unemployability had been in 
effect since June 23, 1998.  Prior to this date, an 80 
percent evaluation was the highest disability rating that the 
Veteran had been assigned.  See March 1999 rating decision.  
Thus, the Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty or for at least 10 years preceding 
his death.  The Board acknowledges the appellant's 
statements; however the law controls on this matter as the 
essential facts regarding his disability percentage are not 
in dispute.   

Second, the evidence does not show, and the appellant does 
not assert, that the Veteran was a prisoner of war.  38 
C.F.R. § 3.22.

Third, the next question for consideration is whether either 
of the aforementioned duration requirements for a total 
rating so as to satisfy 38 U.S.C.A. § 1318 would have been 
met, but for CUE in a decision on a claim filed during the 
Veteran's lifetime.  In this case, neither the Veteran, 
during his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
rating actions that would have entitled the Veteran to a 
total rating at any time.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) (noting that any claim of CUE must be 
pled with specificity).  Accordingly, the appellant has not 
established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the Board has identified no such records.

Accordingly, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  In a case where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's DIC claim under 38 U.S.C.A. § 
1318, the only issue being disposed of at this time, VCAA 
notice is not found to be required.  Indeed, such claim 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

In September 2008 the appellant submitted additional 
evidence, new to the claims file, which included a November 
2007 statement from a private dentist; a September 2004 
private emergency room treatment report; and treatment 
records dated 2002 to 2004 from Dr. G., the private physician 
who treated the Veteran upon his death.  This submission of 
evidence was not accompanied by a waiver of RO review; 
therefore, it must be returned to the RO for consideration.

According to his death certificate, the Veteran died in 
October 2005, with the immediate cause of death listed as 
cancer of the rectum.  The certifying physician, Dr. G., has 
supplied multiple statements, including one in September 
2007, indicating he erred in attributing cause of death to 
cancer of the rectum and now considers cancer of the colon to 
be the cause of death.  As the rating decision on appeal 
relied on the original death certificate listing cause of 
death as cancer of the rectum, the entire claim must be 
reconsidered, including the VA opinion for ionizing radiation 
exposure and Agent Orange exposure.  The Board notes that the 
2006 VA opinion regarding exposure to Agent Orange was 
derived following a review of the record which the examiner 
noted was devoid of treatment records for the Veteran's fatal 
cancer.

As well, while Dr. G. has repeatedly identified himself as 
the Veteran's treatment physician upon his death, it remains 
unclear to the Board whether the scattered and annotated 
copies of his treatment reports, dated 2002 to 2004, 
represent the entirety of the treatment records for the 
Veteran's now fatal colon cancer.  A complete, unannotated 
copy of the cancer treatment records from Dr. G. should be 
obtained, as well as any treating physician at the time of 
the Veteran's death.  Dr. P prepared an opinion statement and 
is listed as the Veteran's treating physician in September 
2004.  Dr. L prepared an opinion statement regarding the 
Veteran's cause of death.  The Board did not identify 
complete treatment reports from these physicians in the 
claims file.  See 38 C.F.R. §§ 3.159(b), (c)(1).

The Veteran's VA treatment records from VAMC Portland are 
scattered in the record and appear annotated as well.  Again, 
it is not clear to the Board whether all of his VA treatment 
records have been obtained.  

Accordingly, the Board is of the opinion that VA is required 
to obtain new medical opinions in this case.  See generally, 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Finally, correspondence issued to the appellant in January 
2006 and March 2006 did not meet the requirements set forth 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Indeed, it 
informed her that to substantiate the claim, the evidence 
must show that the Veteran either died while on active duty 
or that he died "from a service-connected injury or disease."  
The correspondence did not inform her of the disabilities for 
which service connection was in effect at the time of the 
Veteran's death, or advise her that the claim could be 
substantiated by evidence showing that the Veteran's service-
connected disorders caused or contributed substantially or 
materially to cause his death.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  To ensure complete due process compliance, 
corrective action in this regard is needed.  38 U.S.C.A. § 
5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disabilities for which service connection 
was in effect at the time of the Veteran's 
death, and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a Veteran's death.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the AMC/RO will attempt to obtain on her 
behalf.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

2.  Ask the appellant to provide VA with 
the corrected death certificate, in light 
of the September 2007 statement of Dr. 
Gibbs in which he stated the cause of 
death was colon cancer, not cancer of the 
rectum.

3.  Ask the appellant to provide the names 
and addresses for the records pertaining 
to the Veteran's hospitalization and 
treatment for his fatal cancer, 
specifically regarding any and all 
treatment provided by Drs. Gibbs, Parsons, 
and Levinger.  After obtaining the 
requisite information and authorizations 
for release, obtain those records and 
associate them with the claims folder.  
All efforts made should be documented in 
the claims file.  If the records cannot be 
obtained, the appellant should be apprised 
of such and given an opportunity to submit 
those reports.

4.  Advise the appellant that if any 
reviewer finds documents in the record to 
be illegible from annotations 
(highlighter, pen-and-ink underlining), 
she may be asked to supply an annotation 
free copy of that document.

5.  Obtain the complete record of all of 
the Veteran's health treatment, to include 
dental treatment, from the VA medical 
facilities in Portland, Oregon, and Salem, 
Oregon, dated January 1997 to October 
2005.    

6.  Thereafter, arrange for the 
appropriate VA examiners to review the 
claims folder.  If at all possible, return 
the claims file to the same examiners for 
an addendum opinion, if the examiners 
remain available .  The examiners should 
be requested to opine as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that any incident 
of service, including the Veteran's Agent 
Orange exposure, conceded by VA, or 
exposure to ionizing radiation, 
contributed to his death, or whether any 
other service-connected disability, PTSD 
specifically, caused or contributed 
substantially or materially to cause his 
death, or combined to cause death, or 
aided or lent assistance to the production 
of death.  The opinion of the examiners 
should be associated with the claims 
folder.

All opinions expressed by the examiners 
should be accompanied by a complete 
rationale.  If the examiners determine 
that the requested opinion cannot be 
provided without resort to mere 
speculation, then he or she must discuss 
why it is not possible to render an 
opinion.

7. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the April 2008 Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


